Title: To James Madison from Robert Williams, 9 August 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 9 August 1805, Washington, Mississippi Territory. “The Legislature of this Territory adjourned the 25 ulto after completing the objects for which it was convened.
          “I have the honor to inclose you two laws relative to the publick officers of this Territory including that of the Secretary the first originated in consequence of Mr Wests the Secretary’s conduct in carrying that office from this place as you have been informed by my communication of the 17th of May and also his never coming near the Legislature or Governor during their Session except the day it Met. The second imposing a penalty, was passed in consequence of his attempts to evade the first in a Manner which the inclosed documents marked No 1.2.3 [not found] will shew and in this event the Territory would have been deprived of its Laws passed during the late annual Session of the General Assembly to a period altogether uncertain and depending on the arrival of his successor as the printed copies had been deposited with him for distribution and which had not been done except in a few instances. The law you will observe is so worded as not to infringe any constitutional or Legal right. On a demand being made agreeable to the Documents here with inclosed marked No 4 the Colo delivered the whole of the Records and documents Colo West by his late conduct has lost all his popularity and compelled those who were disposed to adhere to him to relinquish and we are all becoming very quiet.”
          
            Adds in a postscript: “Mr [Thomas H.] Williams has received his commission as Secretary and has been prevailed on to accept conditionally I suppose he will write you on this subject.”
          
        